NOTE: This order is nonpreoedential.
United States Court of Appeals
for the Federal Circuit
DERRICK DEVON GRIFFIN,
1310 mt.iff-Appellan,t,
V.
UNITED STATES,
Defendont-Appellee.
2()11~5055
Appeal from the United States Court of F`ederal
Clziime in case no l(J-CV-8()3, Judge Emily C. HeWit.t.
()N lVIOTI()N
ORDER
Derriek Devon Griffin nieves for reconsideration of the
court'S order diSmiSSi11g his appeal for failure to pay the
docketing fee
The court has not received Griffin'S payment of the fec
or 3 motion for leave to proceed in forma p:1uperis. Griffin
has not shown that his appeal should be reinstated.
Accordingly,
I'l` 153 0fRDERED THATZ

GRIFFIN V. US
The motion is denied.
AUG 1 9 2011
Date
ccc Derrick Dev0n Griffin
Jessica R. T0p]in, Esq.
s20
2
F0R THE C0URT
/s/ J an Horbaly
J an H0rbaly
C1erk
Fi D
u.s. comer oIFEAPPEALs ma
ms renew macon
AUG 1 8Z011
lAN HORBALY
- CLERK
n